DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as partially noted in Applicant’s remarks the prior art of record fails to show a seal apparatus for gas-tightly sealing a screw fastening part of a hollow component during a gas-tightness inspection having the details, as set forth in claims that include elements such as a screw part that is for being screwed to the screw fastening part of the hollow component; a seal part that moves along an axis of the screw part and that is for coming into pressure contact with the screw fastening part of the hollow component; a stopper part that is fixed to the screw part and restricts the movement of the seal part; a pressed part that is capable of receiving an external force to move along the axis of the screw part and that is capable of moving the seal part toward the screw fastening part so that the seal part can come into pressure contact with the screw fastening part; a spring that is disposed between the pressed part and the stopper part, the spring being configured to apply a force to the pressed part so as to push back the pressed part when the pressed part is in a state of being moved towards the screw fastening part of the hollow component due to the external force; and an accumulator that is formed between the stopper part and the seal part, the accumulator functioning as a pressure reservoir and being configured to receive a test fluid which is introduced into the hollow component for inspection, so that the pressure of the test fluid therein presses the seal part towards the screw fastening part of the hollow component so as to press the seal part into contact with the screw fastening part.  Relevant references, such as Kyeong (KR 2015018129) disclose a seal apparatus (30 as seen in Figs. 1 and 2) for sealing a screw fastening part of a hollow component in a gas-tightness inspection (Examiner notes this is an intended use limitation in the preamble and is given little patentable weight, as the device of Kyeong is capable of the claimed use it will anticipate such. Specifically see screw fastening part 13 connected to hollow tube 11, and such is capable of such during as gas-tightness inspection (e.g. see the English language portion provided by Examiner under “Use” and “Claims” each describing such)), the seal apparatus comprising: a screw part (52) that is screwed to the screw fastening part of the hollow component (as seen in Figs. 3, etc.); a seal part (42) that moves along an axis of the screw part (as seen between Figs. 2 and 3 it is capable of such movement axially) and comes into pressure contact with the screw fastening part of the hollow component (as seen in Figs. 2-3 it is capable of such a use as it is shown in contact with such in Fig. 3); a stopper part (31) that is fixed to the screw part (as seen in Fig. 2-3) and restricts the movement of the seal part (as seen in Figs. 2-3 it would restrict at least some movement of the seal part radially and/or axially); a pressed part (33) that receives an external force to move along the axis of the screw part (as seen between Figs. 2 and 3) and moves the seal part toward the screw fastening part (as seen in Figs. 2-3 as it at least aids in such) so that the seal part comes into pressure contact with the screw fastening part (as seen in Fig. 3); a spring (43 or 61) that is disposed between the pressed part and the stopper part (as seen in Figs. 2-3 each is at least partially between such); and an accumulator (e.g. one or all of the bores including 34, 41, etc.) that is formed between the stopper part and the seal part (as seen in Figs. 2-3) and into which a test fluid which is introduced into the hollow component for inspection flows (as seen in Figs. 2-3 it is capable of the claimed intended use/capability as the accumulator is capable of receiving a test fluid to inspect the fluid tightness of the hollow component, but fail to disclose at least that the spring being configured to apply a force to the pressed part so as to push back the pressed part when the pressed part is in a state of being moved towards the screw fastening part of the hollow component due to the external force, he accumulator functioning as a pressure reservoir, and the capability for the pressure of the test fluid therein presses the seal part towards the screw fastening part of the hollow component so as to press the seal part into contact with the screw fastening part.
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675